Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a final office action upon examination of application number 16/863266.  Claims 1, 2, 7, 10, 12, 13, 15-28 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues the claims are inextricably tied to a machine and not directed to an abstract idea.  Examiner points out that the collection of data, analyzing of data and displaying results of the collection and analysis is abstract just as in Electric Power Group.  Here, gathering data from assets, processing the data on a computer using a user interface and displaying information on a dashboard is no different.  The overall concept of gathering data from assets, processing the data to generate a plurality of scores and displaying the information is abstract.  The implementation of the abstract idea on a computer and gathering data using sensors does not integrate that abstract idea into a practical application.  Further Applicant asserts receiving and processing data received from plurality of assets using sensors cannot practically be performed in the human brain.  Examiner asserts the sensors merely facilitate the transmission of data which is evaluated under Prong 2.  The enormity of the possible data received is moot.  The claim only requires a plurality of sensors in a plurality of buildings.  Two sensors, one in each of two buildings reads on the claim and, as such, Applicants argument about the large amount of data is unconvincing. Gathering data from assets (as broadly claimed) can be construed as observations or gathering the data with pen and paper which is abstract.  As stated above, the gathering, processing and display of data is abstract and the use of computer elements such as sensors, user interface, dashboard, etc., does not integrate the abstract idea into a practical application.  
With respect to Applicant’s comments regarding Step 2B, Examiner points out that the use of sensors and other computer elements to automate a manual process does not confer eligibility under 35 USC 101.  Displaying a dashboard, receiving a request for information associated with the displayed data and providing contextual information comprising data to diagnose the problem are abstract steps wherein simply utilizing a user interface to facilitate those steps amounts to using a computer to perform an abstract step and does not integrate the abstract idea.  Much of what Applicant argues is not claimed.  The claims do not provide a technological improvement. 







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 7, 10, 12, 13, 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 2, 7, 10, 12, 13, 15-28 is/are directed to a method, a system and non-transitory computer readable medium.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that independent claim 1 is directed to a judicial exception since it is directed to mental processes.
More specifically, the steps of: 
Receive data from a plurality of [assets] located at each building in a plurality of buildings corresponding to a plurality of sites; based on processing the data, generate a first score representative of operational performance in a category for a site from amongst the plurality of sites, wherein the category is selected from amongst a plurality of categories indicative of at least one of: people, assets, processes, environment, and connectivity associated with the plurality of sites; generate a second score representative of overall category score for a category across multiple sites, wherein the second score is generated based on aggregation of scores for individual categories for each site of the plurality of sites; generate a third score indicative of an overall site score considering the plurality of categories for each site of the plurality of sites; generate a fourth score indicative of an overall portfolio score for the plurality of sites, wherein the fourth score is generated based on the first score, the second score, the third score, and a predetermined function for the plurality of buildings; provide instructions to render display of a dashboard
is a mental process that can be practically performed by a human using pen and paper.  
	Independent claim 10 is directed to mental processes.  The steps of
Receiving data from a plurality of [assets] located at each building in a plurality of buildings corresponding to a plurality of sites; based on processing of received data, generating a first score representative of operational performance in a category for a site from amongst the plurality of sites, wherein the category is selected from amongst a plurality of categories indicative of at least one of: people, assets, processes, environment, and connectivity associated with the plurality of sites; generating a second score representative of overall category score for a category across multiple sites, wherein the second score is generated based on aggregation of scores for individual categories for each site of the plurality of sites; generating a third score indicative of an overall site score considering the plurality of categories for each site of the plurality of sites; generating a fourth score indicative of an overall portfolio score for the plurality of sites, wherein the fourth score is generated based on the first score, the second score, the third score, and a predetermined function for the plurality of buildings; providing instructions to render display of a dashboard
is a mental process that can be practically performed by a human using pen and paper.  
Independent claim 27 is directed to a mental process.  The steps of 
receive data from a plurality of [asset]s located at each building of a plurality of buildings corresponding to a plurality of sites; based on processing the data, generate a first score representative of operational performance in a category for a site from amongst the plurality of sites, wherein the category is selected from amongst a plurality of categories indicative of at least one of: people, assets, processes, environment, and connectivity associated with the plurality of sites; generate a second score representative of overall category score for a category across multiple sites, wherein the second score is generated based on aggregation of scores for individual categories for each site of the plurality of sites; generate a third score indicative of an overall site score considering the plurality of categories for each site of the plurality of sites; generate a fourth score indicative of an overall portfolio score for the plurality of sites, wherein the fourth score is generated based on the first score, the second score, the third score, and a predetermined function for the plurality of buildings; provide instructions to render display of a dashboard 
is a mental process that can be practically performed by a human using pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes sensors to transmit data, a processor and a user interface.  These limitations only amount to the application or instructions to apply the abstract idea on a general purpose computer.  
Independent claim 10 includes sensors and a user interface and claim 27 includes a non-transitory computer readable medium with instruction to perform the method of claim 10 and sensors and a user interface which amounts to instructions to apply the abstract idea on a computer and does not integrate into a practical application.

The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claims 2, 7, 13, 15, 17-20 further limit details of the abstract idea and do not integrate the abstract idea into a practical application.  Claim 12 specifies activating a tab on a dashboard.  These amount to mere instructions to implement an abstract idea on a computer and do not integrate the abstract idea into a practical application.  Claim 16 further limits the dashboard which may be performed by a human with pen and paper therefore the claimed limitations directed to details of the dashboard only further limit the abstract idea.  Claims 21 and 22 describes the dashboard use of use-selectable widgets to present information which adds insignificant extra solution activity to the abstract idea.  Claims 23-26 further limit the abstract idea.  The contextual information of claims 23 and 24 can be presented using pen and paper.  The processor of claims 24 and 25 do not integrate the abstract idea into a practical application.  The steps of assigning coefficient factors in claims 25 and 28 are abstract mental processes that could be carried by a human using pen and paper.  
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  While claims 21 and 22 are directed to use of a dashboard with user-selectable widgets to present information those activities are well-understood, routine and conventional activities previously known to the industry.  Simply appending such well-understood, routine and conventional activities to an abstract idea does not provide significantly more under Step 2B.  In accordance with the Berkheimer memo, the following evidence is provided to support the assertion of well-understood, routine and conventional use of dashboards and widgets.  “Dashboarding 101: A Complete Masterclass” from January 2017 describes dashboards and their history including all the well-understood features and capabilities including widgets, display, uses, etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683